Case: 2:19-cv-00056-WOB-CJS Doc#: 46 Filed: 12/05/19 Page: 1 of 2 - Page ID#: 768

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
NORTHERN DIVISION
COVINGTON

NICHOLAS SANDMANN, by and through
his parents and natural guardians, TED
SANDMANN and JULIE SANDMANN,

Plaintifé,
ve

NBCUNIVERSAL MEDIA, LLC,

Defendant.

 

Civil Action No, 2:19-cv-00056-WOB-CJS

Judge William O. Bertelsman
Magistrate Judge Candace Smith

AGREED ORDER EXTENDING TIME
FOR DEFENDANT TO ANSWER

 

The Plaintiff, Nicholas Sandmann, by and through his parents and natural guardians, Ted

Sandmann and Julie Sandmann, along with the Defendant, NBCUniversal Media, LLC

(“Defendant”), through their undersigned counsel and pursuant to LR 7.1(b) and FRCP 6(b)(1)(A),

respectfully submit this Agreed Order extending time for Defendant to Answer Plaintiffs Complaint

up to and including December 20, 2019.
ay

SO ORDERED THIS—’__ DAY OF DECEMBER 2019

 

Signed By:
William O. Bertelsman WOR
United States District Judge

Note: This does not affect the preliminary pretrial
conference set for January 7, 2020, which remains set, or
the filing of a proposed discovery plan pursuant to Fed. R.

Civ. P. 26(f).

 
Case: 2:19-cv-00056-WOB-CJS Doc#: 46 Filed: 12/05/19 Page: 2 of 2 - Page ID#: 769

'TENDERED BY:

Lsf J. Stephen Smith

J. Stephen Smith (KBA #86612)
John C. Greiner (pro hae vice)
Darren W. Ford (XBA #95373)
GRAYDON HEAD & RITCHEY LLP
2400 Chamber Center Drive
Suite 300

Ft. Mitchell, IY 41017

Phone: (859) 578-3070

Fax: (859) 578-3071
ssmith@graydon law
jgreiner@graydon law
dford@graydon.com

ATTORNEYS FOR DEFENDANT
HAVE SEEN AND AGREED:

[sf Todd V. McMurtry (per email authorization 12/4/2019)
Todd V. McMurtry (KBA #82101)

Kyle M. Winslow

Hemmer DeFrank Wessels PLLC

250 Grandview Drive

Suite 500

Ft. Mitchell, KY 95343

Phone: (859) 344-1188

Fax: (859) 578-3869

Email: tmemurtry(@hemmerlaw.com

L. Lin Wood

G. Taylor Wilson

Jonathan D. Grunberg

Nicole Jennings Wade

L, Lin Wood, PC

1180 W. Peachtree Street, Suite 2040
Atlanta, GA 30309

404-891-1402

Fax: 404-506-9111

Email: twilseon@linwoodiaw.com

COUNSEL FOR PLAINTIFF

9844886.1

 

 
